Citation Nr: 1539996	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  05-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease, claimed as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for impotency, claimed as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for skin rash, claimed as secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for sleep apnea, claimed as secondary to Type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1971 to February 1972, and on active duty from July 1972 to May 1976.  Thereafter he served for a period in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for Type II diabetes mellitus, coronary artery disease, impotency and skin rash.  Also on appeal is an April 2012 RO rating decision that denied service connection for sleep apnea and peripheral neuropathy

In July 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's electronic file in VBMS contains a July 2015 letter to the Veteran from the Social Security Administration (SSA), advising the Veteran that he had been granted SSA disability benefits effective from December 31, 2013, based on disabilities including diabetes mellitus, sensorimotor peripheral neuropathy, coronary artery disease, hypertension, sleep apnea and obesity.  

Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the SSA decision granting disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because the disabilities cited in the SSA letter include a number of disorders that are the subject of the Veteran's current appeal, it is likely that the SSA disability file contains evidence relevant to the appeal and VA must attempt to obtain those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits, including the decision document and the medical records relied upon concerning that claim.  If the records are not available, the negative response should be noted in the file and the Veteran notified of such.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




